Exhibit 10(a)(1)

LAMAR ADVERTISING COMPANY

1996 EQUITY INCENTIVE PLAN

(as amended and restated through December 12, 2019)

1.

Purpose

The purpose of the Lamar Advertising Company 1996 Equity Incentive Plan (the
“Plan”) is to attract and retain directors, key employees and consultants of the
Company and its Affiliates, to provide an incentive for them to achieve
long-range performance goals, and to enable them to participate in the long-term
growth of the Company by granting Awards with respect to the Company’s Class A
Common Stock (the “Common Stock”).  Certain capitalized terms used herein are
defined in Section 9 below.

2.

Administration

The Plan shall be administered by the Committee.  The Committee shall select the
Participants to receive Awards and shall determine the terms and conditions of
the Awards.  The Committee shall have authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the operation of the
Plan as it shall from time to time consider advisable, and to interpret the
provisions of the Plan.  The Committee’s decisions shall be final and
binding.  To the extent permitted by applicable law, the Committee may delegate
to one or more executive officers of the Company the power to make Awards to
Participants who are not Reporting Persons or Covered Employees and all
determinations under the Plan with respect thereto, provided that the Committee
shall fix the maximum amount of such Awards for all such Participants and a
maximum for any one Participant.  In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under this Plan except with respect to matters which under Rule 16b-3
or Section 162(m) of the Internal Revenue Code (the “Code”), or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.  In this regard, to the extent that the guidelines pursuant to
Section 162(m) are applicable, not only will the Committee consist solely of two
or more outside directors but said Committee shall be required to certify that
any Performance Goals and/or other material terms associated with any Award have
been satisfied prior to the payment of any Award.

3.

Eligibility

All directors, employees and consultants of the Company or any Affiliate capable
of contributing significantly to the successful performance of the Company,
other than a person who has irrevocably elected not to be eligible, are eligible
to be Participants in the Plan.  Incentive Stock Options may be granted only to
persons eligible to receive such Options under the Code.

4.

Stock/Cash Available for Awards

(a)Amount.  Subject to adjustment under subsection (b), Awards may be made under
the Plan for up to 17,500,000 shares of Common Stock.  If any Award expires or
is terminated unexercised or is forfeited or settled in a manner that results in
fewer shares outstanding than were awarded, the shares subject to such Award, to
the extent of such expiration, termination, forfeiture or decrease, shall again
be available for award under the Plan.  Common Stock issued through the
assumption or substitution of outstanding grants from an acquired company shall
not reduce the shares available for Awards under the Plan.  Shares issued under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.  

(b)Adjustment.  

(i)For Awards issued prior to January 1, 2020, in the event that the Committee
determines that any stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares or other transaction affects the Common Stock
such that an adjustment is required in order to preserve the benefits intended
to be provided by the Plan, then the Committee (subject in the case of Incentive
Stock Options to any limitation required under the Code) shall

 

 

--------------------------------------------------------------------------------

 

equitably adjust any or all of (i) the number and kind of shares in respect of
which Awards may be made under the Plan, (ii) the number and kind of shares
subject to such outstanding Awards and (iii) the exercise price with respect to
any of the foregoing, and if considered appropriate, the Committee may make
provision for a cash bonus with respect to an outstanding Award, provided that
the number of shares subject to any Award shall always be a whole number.

(ii)For Awards issued on or after January 1, 2020, subject to Section 8(e)
below, in the event that the Committee determines that any stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits intended to be provided by the Plan, then the
Committee (subject in the case of Incentive Stock Options to any limitation
required under the Code), in its sole discretion and on such terms and
conditions as it deems appropriate, either by ‎amendment of the terms of any
outstanding Awards or by action taken prior to the occurrence of ‎such
transaction or event, and is hereby authorized to take any one or more of the
following ‎actions:‎

(1)‎Provide for either (A) termination of any such Award in exchange for ‎an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise ‎of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of ‎the date of the occurrence of the transaction
or event described in this Subsection (b)(ii) the ‎Committee determines in good
faith that no amount would have been attained upon the exercise ‎of such Award
or realization of the Participant’s rights, then such Award may be terminated by
‎the Company without payment), or (B) the replacement of such Award with other
rights or ‎property selected by the Committee in its sole discretion; ‎

(2)‎To provide that such Award be assumed by the successor or survivor
‎corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights ‎or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary ‎thereof, with appropriate
adjustments as to the number and kind of shares and prices; ‎

(3)‎To make adjustments in the number and type of shares of common stock ‎‎(or
other securities or property) subject to outstanding Awards, and in the number
and kind of ‎outstanding Awards and/or in the terms and conditions of (including
the grant or exercise price), ‎and the criteria included in, outstanding Awards
and Awards which may be granted in the ‎future; ‎or

(4)‎To provide that the Award cannot vest, be exercised or become payable ‎after
such event. ‎

Notwithstanding the foregoing: (x) any adjustments made pursuant to this
subsection to Awards that are considered “deferred compensation” within the
meaning of ‎Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of ‎the Code unless the Participant consents
otherwise; (y) any such adjustments made to Awards ‎that are not considered
“deferred compensation” subject to Section 409A of the Code shall be ‎made in
such a manner as to ensure that after such adjustment, the Awards either
continue not to ‎be subject to Section 409A of the Code or comply with the
requirements of Section 409A of the ‎Code unless the Participant consents
otherwise; and (z) the Committee shall not have the ‎authority to make any such
adjustments to the extent that the existence of such authority would ‎cause an
Award that is not intended to be subject to Section 409A of the Code to be
subject ‎thereto.‎

(c)Limit on Individual Grants.  The maximum number of shares of Common Stock
subject to Options and Stock Appreciation Rights that may be granted to any
Participant in the aggregate in any calendar year shall not exceed 350,000
shares and the maximum number of shares of Common Stock that may be granted as
Restricted Stock, Unrestricted Stock Awards, Restricted Stock Units with respect
to which Performance Goals apply under Section 7 below, to any Participant in
the aggregate in any calendar year shall not exceed 350,000, subject to
adjustment under subsection (b).  The maximum cash Award that may be issued to
any Participant in any calendar year shall be $2,000,000.

 

--------------------------------------------------------------------------------

 

5.

Stock Options

(a)Grant of Options.  Subject to the provisions of the Plan, the Committee may
grant options (“Options”) to purchase shares of Common Stock (i) complying with
the requirements of Section 422 of the Code or any successor provision and any
regulations thereunder (“Incentive Stock Options” or “ISOs”), and (ii) not
intended to comply with such requirements (“Nonstatutory Stock Options” or
“NSOs”).  The Committee shall determine the number of shares subject to each
Option and the exercise price therefor, which shall not be less than 100% of the
Fair Market Value of the Common Stock on the date of grant.  No Incentive Stock
Options may be granted hereunder more than ten years after the last date on
which the Plan was approved for purposes of Section 422 of the Code.

(b)Terms and Conditions.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter.  The Committee may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable.  If,
after grant of an Option, the price of shares subject to such Option is reduced,
the transaction shall be treated as a cancellation of the Option and a grant of
a new Option.  

(c)Payment.  No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the
Company.  Such payment may be made in whole or in part in cash or, to the extent
permitted by the Committee at or after the grant of the Option, by delivery of a
note or other commitment satisfactory to the Committee or shares of Common Stock
owned by the optionee, including Restricted Stock, Restricted Stock Units or by
retaining shares otherwise issuable pursuant to the Option, in each case valued
at their Fair Market Value on the date of delivery or retention, or such other
lawful consideration as the Committee may determine.

(d)Unexercised Options and Other Rights.  To the extent that (i) a Stock Option
expires or is otherwise terminated without being exercised, or (ii) any shares
of Stock subject to any other Award granted hereunder are forfeited, such shares
shall again be available for issuance in connection with future awards under the
Plan.  If any shares of Stock have been pledged as collateral for indebtedness
incurred by a Participant in connection with the exercise of a Stock Option and
such shares are returned to the Company in satisfaction of such indebtedness,
such shares shall again be available for issuance in connection with future
awards under the Plan.  To the extent that a share is subject to an outstanding
Option, Stock Appreciation Right or other stock-based Award, such share shall
reduce the share authorization by one share of stock.

(e)Annual Limit on Incentive Stock Options.  Each eligible employee may be
granted Options treated as ISOs only to the extent that, in the aggregate under
this Plan and all incentive stock option plans of the Company, ISOs do not
become exercisable for the first time by such employee during any calendar year
with respect to stock having a fair market value (determined at the time the
ISOs were granted) in excess of $100,000. The Company intends to designate any
Options granted in excess of such limitation as NSOs.

(f)Restrictions on Repricing of Options.  Except as provided in Sections 4(b),
8(e), or 8(h), the terms of outstanding Options may not be amended to reduce the
exercise price of ‎outstanding Options or cancel, exchange, substitute, buyout
or surrender outstanding Options in ‎exchange for cash, other Awards or Options
with an exercise price that is less than the exercise ‎price of the original
Options without stockholder approval to the extent that stockholder approval ‎is
required by law or applicable exchange requirement.‎

6.

Stock Appreciation Rights

(a)Grant of SARs.  Subject to the provisions of the Plan, the Committee may
grant rights to receive any excess in value of shares of Common Stock over the
exercise price (“Stock Appreciation Rights” or “SARs”) in tandem with an Option
(at or after the award of the Option), or alone and unrelated to an
Option.  SARs in tandem with an Option shall terminate to the extent that the
related Option is exercised, and the related Option shall terminate to the
extent that the tandem SARs are exercised.  The Committee shall determine at the
time of grant or thereafter whether SARs are settled in cash, Common Stock or
other securities of the Company, Awards or other property, and may define the
manner of determining the excess in value of the shares of Common Stock.

 

--------------------------------------------------------------------------------

 

(b)Exercise Price.  The Committee shall fix the exercise price of each SAR or
specify the manner in which the price shall be determined.  An SAR granted in
tandem with an Option shall have an exercise price not less than the exercise
price of the related Option.  SARs granted alone and unrelated to an Option may
be granted at such exercise prices as the Committee may determine, but no less
than Fair Market Value.

(c)Treatment of Dividend Rights.  No SAR shall include a right to dividends
between the date of grant and date of exercise in the absence of a separate
agreement in compliance with the requirements of Section 409A of the Code.

7.

Stock Awards

(a)Grant of Restricted or Unrestricted Stock.  Subject to the provisions of the
Plan, the Committee may grant shares of Common Stock subject to forfeiture
(“Restricted Stock”) and determine the duration of the period (the “Restricted
Period”) during which, and the conditions under which, the shares may be
forfeited to the Company and the other terms and conditions of such
Awards.  Shares of Restricted Stock may be issued for no cash consideration,
such minimum consideration as may be required by applicable law or such other
consideration as the Committee may determine.  Shares of Restricted Stock may
not be sold, assigned, transferred, pledged or otherwise encumbered, except as
permitted by the Committee or the applicable Restricted Stock Agreement during
the Restricted Period.  Shares of Restricted Stock shall be evidenced in such
manner as the Committee may determine.  Any certificates issued in respect of
shares of Restricted Stock shall be registered in the name of the Participant
and unless otherwise determined by the Committee, deposited by the Participant,
together with a stock power endorsed in blank, with the Company.  At the
expiration of the Restricted Period, the Company shall deliver such certificates
to the Participant or if the Participant has died, to the Participant’s
Designated Beneficiary.  The Committee also may make Awards of shares of Common
Stock that are not subject to restrictions or forfeiture, on such terms and
conditions as the Committee may determine from time to time (“Unrestricted
Stock”).

(b)Performance Awards.  The Committee may grant Performance Awards to eligible
individuals.  The value of such Performance Awards may be linked to the market
value, book value, net profits or other measure of the value of Common Stock or
other specific performance criteria determined appropriate by the Committee, or
may be based upon the appreciation in the market value, book value, net profits
or other measure of the value of a specified number of shares of Common Stock
over a fixed period or periods determined by the Committee.

(c)Performance-Based Compensation.  The Committee may establish Performance
Goals for the granting of Restricted Stock, Unrestricted Stock, Restricted Stock
Unit Awards, the lapse of risk of forfeiture of Restricted Stock, cash
incentives or other Performance Award.  The achievement of the Performance Goals
shall be determined by the Committee.  Shares of Restricted Stock or
Unrestricted Stock may be issued for no cash consideration, such minimum
consideration as may be required by applicable law or such other consideration
as the Committee may determine.  If the Committee determines at the time an
Award is granted to a Participant that such Participant is, or may be as of the
end of the tax year for which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that the Participant’s right to receive cash, shares, or other property pursuant
to such Award shall be subject to the satisfaction of Performance Goals during a
performance period, which for these purposes means the period of service
designated by the Committee applicable to an Award.  Notwithstanding the
attainment of Performance Goals by a Covered Employee, the Committee shall have
the right to reduce (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant.  With respect to awards issued prior to November 2, 2017, the
Committee shall have the power to impose such other restrictions on Awards as it
deems necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code. In this regard, any performance criterion based on
performance over time will be determined by reference to a period of at least
one year.

(d)Other Stock Based Awards.  The Committee shall have the right to grant such
Awards based upon the Common Stock having terms and conditions as the Board may
determine, including, without limitation, the grant of shares based upon certain
conditions, the grant of securities convertible into Common Stock, the grant of
warrants to purchase Common Stock or grant Restricted Stock Units.

 

--------------------------------------------------------------------------------

 

8.

General Provisions Applicable to Awards

(a)Documentation.  Each Award under the Plan shall be evidenced by a writing
delivered to the Participant or agreement executed by the Participant (an “Award
Agreement”) specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Committee considers necessary or advisable to achieve the purposes of the
Plan or to comply with applicable tax and regulatory laws and accounting
principles.

(b)Committee Discretion.  Each type of Award may be made alone, in addition to
or in relation to any other Award.  The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly.  Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.

(c)Dividends and Cash Awards.  In the discretion of the Committee, any Award
under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable (in cash or in the form of Awards under the Plan) currently
or deferred with or without interest and (ii) cash payments in lieu of or in
addition to an Award.

(d)Termination of Employment.  The Committee shall determine the effect on an
Award of the disability, death, retirement or other termination of employment of
a Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.

(e)Change in Control.  

(i)For Awards issued prior to January 1, 2020, in order to preserve a
Participant’s rights under an Award in the event of a change in control of the
Company (as defined by the Committee), the Committee in its discretion may, at
the time an Award is made or at any time thereafter, take one or more of the
following actions:  (i) provide for the acceleration of any time period relating
to the exercise or payment of the Award, (ii) provide for payment to the
Participant of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Award
had the Award been exercised or paid upon the change in control, (iii) adjust
the terms of the Award in a manner determined by the Committee to reflect the
change in control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to Participants and in the best interests of the Company.

(ii)For Awards issued on or after January 1, 2020, notwithstanding any other
provisions of the Plan, the provisions of this Section 8(e)(ii) shall apply to
equity settled compensation awards in the event a Change in Control.  The
Committee may, in any individual Award Agreement, provide for less favorable
vesting provisions with respect to an equity settled Award, including forfeiture
upon closing of a Change in Control, but may not provide for accelerated vesting
in the absence of termination of employment in connection with or following a
Change in Control.  

(1)If a Participant is employed by the Company or one of its Affiliates on the
date a Change in Control occurs and such employment is, within the 24 month
period commencing on the effective date of such Change in Control, either
involuntarily terminated by the Company or, if the Participant has an employment
agreement which permits resignation for “good reason” the Participant resigns
for “good reason” as defined in such employment agreement (each referred to as a
“Qualifying Termination”), then immediately prior to such termination (A) each
Award granted under this Plan to the Participant shall become immediately vested
and fully exercisable and any restrictions applicable to the Award shall lapse;
provided that any Performance Award shall be determined under subparagraph (3)
below; and (B) if the Award is an Option or SAR, the Award shall remain
exercisable until the expiration of the remaining term of the Award.  The amount
payable under clause (A) shall be paid in cash, shares or a combination thereof
as provided for under the applicable Award Agreement within thirty (30) days
following the date of the Participant’s Qualifying Termination (except to the
extent that settlement of the Award must be made pursuant to its original
schedule in order to comply with Section 409A of the Code), notwithstanding that
the applicable performance period, retention period or other restrictions and
conditions have not been completed or satisfied.

 

--------------------------------------------------------------------------------

 

(2)Notwithstanding the provisions of Section 8(e)(ii), if any Award constitutes
a “nonqualified deferred compensation plan” within the meaning of Section 409A
of the Code, the timing of settlement of such Award pursuant to this Section
8(e)(ii) shall be in accordance with the settlement terms set forth in the
applicable Award Agreement if such Change in Control fails to constitute a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code.

(3)The vesting and settlement of Performance Awards in connection with a Change
in Control shall be made in accordance with the following:

a.The amount payable with respect to Award shall be equal to the greater of (x)
the amount payable if each of the Performance Goals shall be deemed to be
satisfied at the target payment level, provided the Award shall be prorated
based on the total number of days during the performance period prior to date of
the Participant’s Qualifying Termination in relation to the total number of days
during the performance period, or (y) the amount payable based on the actual
performance for each of the performance criteria through the date of the
Participant’s Qualifying Termination.  

b.The amount payable under subparagraph (1) shall be paid in cash, shares or a
combination thereof as provided for under the applicable Award Agreement within
thirty (30) days following the date of the Participant’s Qualifying Termination
(except to the extent that settlement of the Award must be made pursuant to its
original schedule in order to comply with Section 409A of the Code),
notwithstanding that the applicable performance period, retention period or
other restrictions and conditions have not been completed or satisfied.

(f)Transferability.  In the discretion of the Committee, any Award may be made
transferable upon such terms and conditions and to such extent as the Committee
determines, provided that Incentive Stock Options may be transferable only to
the extent permitted by the Code.  The Committee may in its discretion waive any
restriction on transferability.

(g)Loans.  The Committee may authorize the making of loans or cash payments to
Participants in connection with the grant or exercise any Award under the Plan,
which loans may be secured by any security, including Common Stock, underlying
or related to such Award (provided that the loan shall not exceed the Fair
Market Value of the security subject to such Award), and which may be forgiven
upon such terms and conditions as the Committee may establish at the time of
such loan or at any time thereafter.

(h)Withholding Taxes.  The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability.  The Company and its Affiliates may, to
the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to the Participant hereunder or otherwise.  In addition,
a Participant may direct the Company to satisfy such Participant’s tax
obligations through the withholding of shares of Common Stock otherwise to be
acquired upon the exercise of payment of an Award, but only to the extent such
withholding does not cause a charge to the Company’s financial earnings.  

(i)Foreign Nationals.  Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.

(j)Amendment of Award.  Subject to Section 5(f), the Committee may amend, modify
or terminate any outstanding Award, including substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization and converting an Incentive Stock Option to a Nonstatutory Stock
Option and enter into and execute any repricing transaction including but not
limited to reducing the exercise price of such Award.  Any such action shall
require the Participant’s consent unless:

 

--------------------------------------------------------------------------------

 

(i)In the case of a termination of, or a reduction in the number of shares
issuable under, an Option, any time period relating to the exercise of such
Option or the eliminated portion, as the case may be, is waived or accelerated
before such termination or reduction (and in such case the Committee may provide
for the Participant to receive cash or other property equal to the net value
that would have been received upon exercise of the terminated Option or the
eliminated portion, as the case may be); or

(ii)In any other case, the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant.

(k)Prohibition on Cash Settlement of Awards.  Except as provided in Sections
4(b), 8(e), or 8(h), the Company shall not cancel, buyout, or surrender all or
any portion of an outstanding Award in ‎exchange for cash.

(l)Limitations Applicable to Section 16 Persons and Performance-Based
Compensation.  Notwithstanding any other provision of this Plan, any Option,
Performance Award or other Award or Restricted Stock or Restricted Stock Unit
granted to a Reporting Person who is subject to Section 16 of the Exchange Act
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule, and this Plan shall be deemed amended to the extent
necessary to conform to such limitations.  Furthermore, notwithstanding any
other provision of this Plan, any Option or other Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any Treasury
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and this Plan shall be deemed amended to the extent necessary to conform
to such requirements.

(l)Approval of Plan by Stockholders.  This Plan will be submitted for the
approval of the Company’s stockholders within twelve months after the date of
the Board’s initial adoption of this Plan.  All Options, Awards, Restricted
Stock and Restricted Units granted under the Plan prior to this restatement,
which was approved by Shareholders, shall not be effected by the following
sentence.  Options or other Awards may be granted and Restricted Stock or
Restricted Stock Units may be awarded prior to such stockholder approval,
provided that such Options or other Awards shall not be exercisable and such
Restricted Stock or Restricted Stock Units shall not vest prior to the time when
this Plan is approved by the stockholders, and provided further that if such
approval has not been obtained at the end of said twelve (12) month period, all
Options previously granted shall be deemed Non-Qualified Options.

9.

Certain Definitions

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

“Award” means any cash bonus, Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Restricted Stock Unit or other Performance Awards
granted under the Plan.

“Board” means the Board of Directors of the Company.

‎“Change in Control” means the occurrence of one of the following events: (a) a
report is ‎filed with the SEC on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form, or ‎report), each as promulgated pursuant to the
Exchange Act, disclosing that any “person” (as the ‎term “person” is used in
Section 13(d) or Section 14(d)(2) of the Exchange Act), other than any Permitted
Transferee (as such term is defined in the certificate of incorporation of the
Company), is or has become ‎a beneficial owner, directly or indirectly, of
securities of the Company representing 35% or more ‎of the combined voting power
of the Company’s then outstanding securities; (b) the Company is ‎merged or
consolidated with another corporation and, as a result thereof, securities
representing ‎less than 50% of the combined voting power of the surviving or
resulting corporation’s securities ‎‎(or of the securities of a parent
corporation in case of a merger in which the surviving or resulting ‎corporation
becomes a wholly-owned subsidiary of the parent corporation) are owned in the
‎aggregate by holders of the Company’s securities immediately before such merger
or ‎consolidation; (c) all or substantially all of the assets of the Company are
sold in a single ‎transaction or a series of related transactions to a single
purchaser or a group of affiliated ‎purchasers; or (d) during any period of 24
consecutive

 

--------------------------------------------------------------------------------

 

months, individuals who were members of the Board of Directors who are not
employees (“Directors”) at ‎the beginning of the period cease to constitute at
least a majority of the Board unless the election, ‎or nomination for election
by the Company’s shareholders, of more than one half of any new ‎Directors was
approved by a vote of at least two-thirds of the Directors then still in office
who ‎were Directors at the beginning of the 24 month period.‎

Notwithstanding the foregoing provisions, to the extent that any payment or
acceleration ‎hereunder is subject to Section 409A of the Code as deferred
compensation, the term Change in ‎Control shall mean an event described in the
foregoing definition of Change in Control that also ‎constitutes a change in
control event as defined in Treasury Regulation Section 1.409A-3(i)(5).‎

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. Unless otherwise determined by the Board, if a
Committee is authorized to grant Awards to a Reporting Person or a Covered
Employee, each member shall be a “non-employee director” or the equivalent
within the meaning of applicable Rule 16b-3 under the Exchange Act or an
“outside director” within the meaning of Section 162(m) of the Code,
respectively.

“Common Stock” or “Stock” means the Class A Common Stock, $0.001 par value, of
the Company.

“Company” means Lamar Advertising Company, a Delaware corporation.

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code.

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death.  In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

“Fair Market Value” means, with respect to a share of Common Stock as of any
date of determination, in the discretion of the Committee, (i) the closing price
(on that date) of the Common Stock on the NASDAQ Stock Market, or any other
principal national securities exchange the Common Stock is traded on; or (ii)
the closing bid price (or average of bid prices) last quoted (on that date) by
an established quotation service for over-the-counter securities, if the Common
Stock is not reported on the NASDAQ Stock Market or another national securities
exchange; or (iii) if shares of Common Stock are not publicly traded, the fair
market value of such a share as determined by the Board in good faith after
taking into consideration all facts which it deems appropriate and in accordance
with applicable statutory and regulatory guidelines.

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

“Performance Award” means a cash bonus, stock bonus or other performance or
incentive award that is paid in cash, Common Stock or a combination of both.

“Performance Goals” means with respect to any designated performance period, one
or more Performance Measures established by the Committee prior to the beginning
of such performance period or within such period after the beginning of the
performance period as shall meet the requirements to be considered
“pre-established objective performance goals” for purposes of the regulations
issued under Section 162(m) of the Code.  Such Performance Goals may be
particular to a Participant or may be based, in whole or in part, on the
performance of the division, department, line of business, subsidiary, or other
business unit, whether or not legally constituted, in which the Participant
works or on the performance of the Company generally.

“Performance Measures” shall include, but not be limited to (measured either
absolutely or by reference to an index or indices and determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof): sales;
revenues; assets; expenses; earnings

 

--------------------------------------------------------------------------------

 

before or after deduction for all or any portion of interest, taxes,
depreciation, or amortization, whether or not on a continuing operations or an
aggregate or per share basis; return on equity, investment, capital or assets;
one or more operating ratios; borrowing levels, leverage ratios or credit
rating; market share; capital expenditures; cash flow; stock price; stockholder
return; sales of particular products or services; customer acquisition or
retention; acquisitions and divestitures (in whole or in part); joint ventures
and strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings.

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

10.

Miscellaneous

(a)No Right to Employment.  No person shall have any claim or right to be
granted an Award.  Neither the adoption, maintenance, nor operation of the Plan
nor any Award hereunder shall confer upon any employee or consultant of the
Company or of any Affiliate any right with respect to the continuance of his/her
employment by or other service with the Company or any such Affiliate nor shall
they interfere with the rights of the Company (or Affiliate) to terminate any
employee at any time or otherwise change the terms of employment, including,
without limitation, the right to promote, demote or otherwise re-assign any
employee from one position to another within the Company or any Affiliate.

(b)No Rights As Stockholder.  Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof.  A Participant to whom Restricted
Stock, Unrestricted Stock or Restricted Stock Unit is awarded shall be
considered a stockholder of the Company at the time of the Award except as
otherwise provided in the applicable Award.

(c)Section 409A.  It is the intention of the Company that no Award shall be
“deferred compensation” ‎subject to Section 409A of the Code unless and to the
extent that the Committee specifically ‎determines otherwise and so provides in
the terms of an Award Agreement, and the Plan and the ‎terms and conditions of
all Awards shall be interpreted accordingly.  The terms and conditions
‎governing any Awards that the Committee determines will be subject to Section
409A of the ‎Code, including any rules for elective or mandatory deferral of the
delivery of cash or Shares ‎pursuant thereto, shall be set forth in the
applicable Award Agreement, and shall comply in all ‎respects with Section 409A
of the Code.  Notwithstanding any provision herein to the contrary, ‎any Award
issued under the Plan that constitutes a deferral of compensation under a
‎‎“nonqualified deferred compensation plan” as defined under Section 409A(d)(1)
of the Code ‎and is not specifically designated as such by the Committee shall
be modified or cancelled to ‎comply with the requirements of Section 409A of the
Code, including any rules for elective or ‎mandatory deferral of the delivery of
cash or Shares pursuant thereto.‎

(d)‎Forfeiture in Certain Circumstances (“Clawback”).  All Awards granted under
the Plan ‎will be subject to recoupment in accordance with any Clawback policy
that the Company is specifically ‎required to adopt pursuant to the listing
standards of any national securities exchange or association on ‎which the
Company’s securities are listed or as is otherwise specifically required by the
Dodd-Frank ‎Wall Street Reform and Consumer Protection Act or other applicable
law. ‎

(e)Effective Date.  The Plan, as amended, shall be effective on January 1, 2020.

(f)Amendment of Plan.  The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to such stockholder approval as the Board
determines to be necessary or advisable.

(g)Governing Law.  The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of Delaware.

As amended and restated by the Board of Directors on December 12, 2019.

*   *   *   *

 